Title: To James Madison from George Ulmer, 21 March 1814
From: Ulmer, George
To: Madison, James


        
          Washington March 21t 1814
        
        The memorial of George Ulmer humbly sheweth, that your memorialist, soon after the declaration of war with Great britan, put himself to Great expence in raising many companies of Volunteers, under the direction of General Wm. King, that on the 14th of november 1812, your memorialist took command of a Regiment, and proceeded to Eastport; where he found large numbers of american, as well as British Subjects, carrying on a traffic with the enemy; your memorialist, by energetic measures, in a Great measure put a Stop to this unlawfull traffic, in Consequence of which, he incurred the malice of all concerned, who for revenge, did not fail to represent him to General Boyd, General Burbeck, and General Cushing, (who commanded the district) as a verry impropper person to command at Eastport, the two former Gentlemen had made themselves So well acquainted with the Situation of Eastport, that they did not attend to the Complaints, but approved of the Conduct of your memorialist; but General Cushing gave ear to those complaints, and more especially to the representation of three Oficers of the 34th Regiment, (that your memorialist can abundantly prove is false and malicious) and on the 27th of august, put your memorialist in arrest, without intimating to your memorialist, the charges against him; at which time an unlimited intercourse was opened with the enemy. Immediately on your memorialists being arrested, he applied by Petition as well as by his friend Judge Dana, to General Cushing, for a Copey of the Charges, also that he would grant your memorialist, a hearing before a Court of enquirey, or a Court martial; which was utterly refused, but your memorialist was kept in arrest, and in many instances treated with insolence, untill the 17th of Decemr, at which time he received a discharge from the Service. Your memorialist immediately proceded to Boston, and Called on General Cushing, and repeated his request for a trial, and that General Cushing would order the Settlement of the accounts of your memorialist, all which he declined, also refuseing to furnish

your memorialist with eaven a Copy of the Complaints against him, but refered your memorialist to the Secretary at war; your memorialist though destitute of means, made a Journey to the Seat of Government, and made his case known to the Secretary at war, and begged that he would continue your memorialist in Service, untill he could have a fair and impartial trial, after many days attendance on the Secretary at war, he was pleased to order General Cushing to Grant me a Court of enquirey, without makeing any provision for my pay and Subsistance, which is the Cause in a Great degree, of my troubling your Excellency with this memorial.
        It is with the Greatest diffidence that your memorialist makes known his case to your Excellency; but when your Excellency is informed that he has ever been a firm Supporter of the present administration, that he Served Seven years, in the Revolutionary war; and held Several offices, was in many of the most important battles; that in the State of Massachusetts where he lives, his political principles, and exertions, has produced the most unheard of persecution; and that his property is all taken from him, and no means is left for his Support and that of a distressed family, except by employment in the army, for which he flatters himself he is Calculated by nature, and long experience.
        He cherishes a hope and Confidence, that your Excellency will take his unfortunate Case into consideration, and So order that he may be enabled to receive his pay, and Subsistance, untill he shall have had a fair and candid hearing, or is honorably acquited and as in Duty Bound will ever pray
        
          Geo: Ulmer
        
      